Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lynam et al (US 5,279,637) No distinction is seen between the fertilizer granules recited in applicant’s claim 1, and the fertilizer granules formed according to the process disclosed in the Abstract and recited in claim 1 of Lynam et al. It would be expected that the granules disclosed by Lynam et al would have the same properties as the granules recited in claim 1, since Lynam et al disclose at col. 4, lines 50-53 that that the pelletized fertilizer is formed from waste water sludge. In any event, it would be obvious to form the granules from sewage sludge as the waste water sludge in the process of Lynam et al, since Lynam et al teach at col. 1, lines 6-11 that the sludge to be treated may be sewage sludge. Such sewage sludge would inherently contain at least one inorganic secondary phosphate
Claims 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam et al. Lynam et al is relied upon as discussed hereinbefore. Regarding claims 17, 18 and 21, it would be obvious to provide fertilizer granules having a greater that 60% neutral ammonium citrate-soluble P2O5 fraction in the granules of Lynam et al, since the sewage sludge treated according to the process of Lynam et al would contain at least one inorganic secondary phosphate.  Regarding claim 20, it would also be expected that the fertilizer granules of Lynam et al would have one or more crystallization products from the phosphorus removal in a concentration range between 1 to 70%, since Lynam et al disclose in the Abstract that the granules are used as a fertilizer, which would suggest the presence of crystalline phosphates.     
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lynam et al  as applied to claim 17 above, and further in view of Shearer et al (US 2015/0128672). It would be further obvious from Shearer et al to include 0.1 to 50% of biochar with the fertilizer granules of Lynam et al. One of ordinary skill in the art would be motivated to do so, since Shearer et al disclose the advantages of including biochar with fertilizer in Paragraph [0076]. 
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki et al (US 6,027,543) in view of Lynam et al. Yoshizaki et al disclose a method and apparatus for removing a heavy metal from sludge, including the step of putting the sludge into contact with a treating liquid to dissolve the heavy metals contained in the sludge, wherein the treating liquid may be phosphoric acid. (See the Abstract and col. 2, lines 23-50.) Yoshizaki et al teach at col. 2, lines 37-58 that the heavy metals are separated from the phosphoric acid and the phosphoric acid is recycled to the process. Yoshizaki et al teach at col. 5, lines 26-29 that the extraction process can be about 100 minutes, and at col. 5, lines 9-13 that the treating liquid may be used in an amount which is ten times the sludge. The difference between the process and apparatus disclosed by Yoshizaki et al, and that recited in applicant’s claims, is that Yoshizaki et al do not disclose that the fertilizer formed according to the process, as disclosed at col. 5, lines 32-34 and col. 6, lines 20-22, should be granulated. Lynam et al establish the conventionality of forming granular fertilizer from dewatered sewage sludge. (See the Abstract , col. 1, lines 5-10 and col. 11, lines 14-58.) It would be obvious from Lynam et al to granulate the fertilizer formed according to the process of Yoshizaki et al. One of ordinary skill in the art would be motivated to do so, since it is well-known that fertilizer from sewage sludge is typically used in the form of granules, as disclosed by Lynam et al.  Regarding claim 3, Yoshizaki et al disclose at col. 5, lines 9-12 that the treating liquid may be used in an amount up to 10 times the sludge. Regarding claim 4, it would appear that the pH of the dispersion of Yoshizaki et al would be between 1.5 and 3.5 when using concentrated phosphoric acid as the treating liquid. Regarding claim 5, Yoshizaki et al disclose at col. 5, lines 37-58 that the heavy metals can be removed by any known method, and specifically discloses adsorbing the heavy metals. Such adsorption would constitute a precipitation, since the heavy metals are taken out of solution. Regarding claim 7, the separation processes disclosed at col. 5, lines 37-58 of Yoshizaki et al would appear to be selective. Regarding claim 8, it would be within the level of skill of one of ordinary skill in the to determine a suitable moisture content in the reduced liquid phase of Yoshizaki et al. Regarding claim 8, it would be obvious to provide a pH of 4-8 in the raw material dispersion of Yoshizaki et al, since Yoshizaki et al disclose at col. 3, lines 62 and 63 that the concentration of the phosphoric acid may be as low as 3%. Regarding claim 10, Yoshizaki et al disclose at col. 3, lines 55-58 that the phosphoric acid is recycled.  Regarding claim 11, Lynam et al teach in claim 14 that that the sorted product comprises oversized product, undersized product and standard sized product. Regarding claim 12, a total of 1 to 70% crystallization products would inherently be supplied in the process of Yoshizaki et al, since the process of Yoshizaki et al entails the reaction between phosphoric acid and sewage sludge. Regarding claim 13, Yoshizaki et al disclose at col. 9, lines 46-64 that the granules are dried. It would be within the level of skill of one of ordinary skill in the art to determine a suitable drying temperature. Regarding claims 14 and 16, the apparatus limitations recited therein would necessarily be present in the apparatus of Yoshizaki et al, as modified by Lynam et al. Regarding claim 15, the granulating means recited therein are conventionally used for granulating material. Regarding claims 1 and 17-22, the product characteristics recited therein would inherently be present in fertilizer granules formed according to the process of Yoshizaki et al, as modified by Lynam et al, since the process of Yoshizaki et al entails the reaction of sewage sludge with phosphoric acid.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 14, lines 6 and 7, respectively, the recitation of “is used” and “is transferred” are method limitations which are improper in an apparatus claim. It is well-settled that method limitations are improper in apparatus claims, since it is the apparatus structure which is covered in an apparatus claim, and not the method of using such structure. Also in line 6 of claim 14, it is indefinite as to what the relationship of “further containers” is to the rest of the apparatus structure. For example, it is indefinite as to whether the “further containers” are containers which are required to be present into which the raw material dispersion can be transferred and mixed for the incubation period. In claim 21, it is indefinite as to what process step or steps would be entailed by the “use” of the fertilizer granules.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recitation of “Use” does not constitute a process, since “use” is a noun rather than a process step.
Wissemborski et al is made of record for disclosing phosphate recovery from sewage slydge wherein iron and other heavy metals are recycled as raw material. (See Paragraph [0037].) 
COHEN et al is made of record for disclosing the concentration of phosphate compounds including the step of dissolving sludge ash in hydrochloric acid.
Lehmkuhl et al ‘848 is made of record for disclosing a method for purifying raw phosphoric by a process which includes adding ashes.  
GRONSFORS et al ‘106 and GRONSFORS et al ‘321 are made of record for disclosing the production of phosphate-containing fertilizer from waste water.
Lehmkuhl et al ‘574 is made of record for disclosing a method of treating phosphate-containing waste to obtain compounds of phosphorus.  
EP 2602013 is made of record for disclosing the recovery of phosphorus from sewage sludge ash.                                             .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736